Citation Nr: 1015837	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  07-03 347	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for left elbow fracture 
residuals.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The Veteran had active service from February 1982 to February 
1986.

This appeal to the Board of Veterans Appeals (Board) arises 
from a December 2004 rating action that denied service 
connection for left elbow fracture residuals.  

By decision of December 2008, the Board denied service 
connection for left elbow fracture residuals.  The Veteran 
appealed the denial to the U.S. Court of Appeals for Veterans 
Claims (Court).  By January 2010 Order, the Court set aside 
the Board's December 2008 decision and remanded this matter 
to the Board for compliance with instructions contained in a 
January 2010 Joint Motion for Remand of the Appellant and the 
VA Secretary.

The appeal is REMANDED to the RO.  The VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009)) 
includes, upon the submission of a substantially-complete 
application for benefits, an enhanced duty on the part of the 
VA to notify a claimant of the information and evidence 
needed to substantiate a claim, as well as the duty to notify 
him what evidence will be obtained by whom.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, it defines the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA, and the Court's Order, the Board finds that all 
notification and development action needed to fairly 
adjudicate the claim on appeal has not been accomplished.  

The Veteran contends that he currently suffers from left 
elbow fracture residuals that had their onset in service when 
he fell from a truck onto a metal ladder and concrete 
pavement.  He asserts that he was treated by a Chief Warrant 
Officer who advised him that his left ulna was fractured.  

A review of the evidence discloses that in January 2010, C. 
E., P.A., stated that he was the Chief Warrant Officer 
assigned as a battalion medical officer who treated the 
Veteran in service sometime during the period from January 
1985 to January 1986 for a nondisplaced fracture to the elbow 
joint radial head after a fall during the performance of his 
duties.  The physician's assistant stated that he clearly 
remembered the veteran's injury and the rather extended 
treatment it required, as that type of fracture was not 
common, and unlike most fractures did not require long-term 
immobilization.  He clearly remembered following the 
veteran's progress for an extended period of time, at least 3 
to 4 months.  

After March 2004 electromyographic (EMG) and nerve conduction 
velocity (NCV) studies, J. W., M.D., concluded that the 
Veteran had a conduction abnormality of the left ulnar nerve 
distal to the medial epicondyle that was consistent with 
cubital tunnel syndrome.  After April 2004 examination by H. 
D., M.D., the diagnoses included left ulnar neuropathy status 
post left elbow fracture years past.  Left elbow X-rays by T. 
D., M.D., revealed a small spur on the olecranon process.  

In July 2004, the veteran's wife stated that she recalled 
that he broke his left arm in service in 1985, and that she 
had to assist him with dressing.

In October 2004, a service comrade stated that he shared a 
room with the Veteran, who he recalled had a fall from a 
ladder in service in 1985 in which he fractured his arm.  The 
Veteran was treated with a sling at the battalion aid 
station, and wore the sling for several weeks.  

In August 2007, C. C., M.D., opined that the veteran's 1980s 
inservice left elbow hairline fracture could be the cause of 
his current cubital tunnel syndrome.

November 2007 EMG and NCV studies by K. P., M.D., were 
consistent with left ulnar neuropathy.  After noting the 
veteran's history of a left elbow hairline fracture after a 
fall off of a truck in service in 1985, and current clinical 
findings of left ulnar neuropathy, the physician opined that 
the veteran suffered from left cubital tunnel syndrome, and 
that the 1985 accident was likely related to, as well as 
contributed to his development of that syndrome.  

In December 2007, a medical expert from the Oklahoma Center 
for Orthopedics opined that it was possible that there was a 
link between the veteran's 1985 inservice left ulna fracture 
and his current cubital tunnel syndrome.  

A VA examination or opinion is necessary if the evidence of 
record (a) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; (b) establishes that a veteran suffered an event, 
injury, or disease in service; and (c) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but does not contain 
sufficient medical evidence for the VA to make a decision on 
the claim.  38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 
20 Vet. App. 79 (2006).  The types of evidence that indicate 
that a current disability may be associated with military 
service include credible evidence of continuity, and 
symptomatology such as pain or other symptoms capable of lay 
observation.  McClendon, supra, at 83.

On that factual record, and in compliance with the Court's 
Order, the Board finds that the Veteran should be afforded a 
VA orthopedic examination to determine the nature and 
etiology of his left elbow disability and its relationship, 
if any, to his military service and any incident thereof, 
including a claimed fracture therein.  

The Veteran is hereby advised that failure to report for the 
scheduled VA examination, without good cause, may result in 
denial of his claim.  See 38 C.F.R.  § 3.655(b) (2009).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the Veteran fails to report 
for the scheduled examination, the RO should obtain and 
associate with the claims folder a copy of any notice of the 
examination sent to him by the pertinent VA medical facility.    

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this case is hereby REMANDED to the RO for the 
following action:

1.  The RO should arrange for the Veteran 
to undergo a VA orthopedic examination to 
determine the nature and etiology of any 
left elbow disability and its 
relationship, if any, to his military 
service.  The entire claims folder must 
be made available to the examiner, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  

The examiner should review the service 
and post-service medical records and 
render an opinion for the record as to 
whether it is at least as likely as not 
(i.e., there is at least a 50% 
probability), or whether it is not at 
least as likely as not (i.e., there is 
less than a 50% probability) that any 
currently-diagnosed left elbow disability 
had its onset in military service, or is 
the result of a claimed fracture during 
the veteran's military service.  In 
reaching this opinion, the examiner 
should review and address the veteran's 
history of a left elbow fracture in 
service, as well as the post-service 
medical statements and reports of H. D., 
M.D., in April 2004;   C. C., M.D., in 
August 2007; K. P., M.D., in November 
2007; and C. E., P.A., in January 2010.

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

2.  To help avoid future remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West,        11 Vet. App. 268, 271 
(1998).   

3.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  If the Veteran 
fails to report for the scheduled 
examination, the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.

4.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
Veteran and his attorney an appropriate 
Supplemental Statement of the Case that 
includes clear reasons and bases for all 
determinations, and affords them the 
appropriate time period for response 
before the claims folder is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The Veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A.     §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

